 

Exhibit 10.4

 

March 31, 2003

 

EMPLOYMENT AGREEMENT

 

Martin D. Williams

125 Coolidge Avenue #204

Watertown, MA 02472

 

Dear Martin:

 

This letter will confirm our offer to you of employment with Genome Therapeutics
Corp. (the “Company”), under the terms and conditions that follow:

 

1.    Position and Duties. Effective July, 2001, you will be employed by the
Company, on a full-time basis as its Senior Vice President, Business Development
& Marketing- Infectious Disease. You agree to perform the duties of your
position and such other duties as may reasonably be assigned to you from time to
time. You also agree that, while employed by the Company, you will devote your
full business time and your best efforts, skill and knowledge exclusively to the
advancement of the business and interests of the Company and its subsidiaries
and to the discharge of your duties and responsibilities for them. You warrant
that you are free to enter into and fully perform this agreement and are not
subject to any employment, confidentiality, non-competition or other agreement
which conflicts with this agreement.

 

2.    Compensation and Benefits. During your employment, as compensation for all
services performed by you for the Company and its subsidiaries, the Company will
provide you the following pay and benefits:

 

a.    Base Salary. The Company will pay you a base salary of $220,000 per annum
payable in accordance with the regular payroll practices of the Company and
subject to increase from time to time by the Board of Directors of the Company
(the “Board”) in its discretion (such base salary as in effect from time to
time, the “Base Salary”). Your base salary will be increased to $250,000 on your
first anniversary date provided that you have achieved mutually agreed upon
performance objective(s).

 

b.    Hiring Bonus: In lieu of a signing bonus and subject to Compensation
Committee approval, you will be granted stock options equivalent to $30,000. The
number of options to be granted will be determined at date of hire and will be
based on 70% discount of the fair market value of the Company stock price at
date of approval and vest in two installments. Options equivalent to $15,000
will vest upon grant with the balance to

 

1



--------------------------------------------------------------------------------

 

vest 18 months from date employment. In addition you will receive a cash-signing
bonus of $30,000 payable on a quarterly basis.

 

c.    Bonus Compensation. During your employment, pursuant to the Company’s
Management Incentive Plan, you will be considered annually for a bonus of up to
thirty (30%) of your Base Salary. For fiscal year 2001, your target bonus shall
be pro-rated for the part of the fiscal year for which you were employed by the
Company. It is anticipated that the Company’s fiscal year will be changed to a
December 31 year-end. Bonus awards will be determined by the Board, based on
your performance and that of the Company against goals established annually by
the Board after consultation with you. Subject to Board approval, half of any
annual bonus will be paid in cash and half will be paid in options on the
Company’s common stock.

 

d.    Stock Options. You will be nominated for stock option award equal to
100,000 shares of combined ISO and non-qualified options, as determined by the
Compensation Committee, which vest in equal annual installments over a four (4)
year period, on your anniversary date, and of which 50,000 options may vest,
subject to Compensation Committee approval, on an accelerated basis upon
achievement of the goals noted below. The strike price for this option grant
will be the fair market value of the Company stock at date of approval. The
terms of these options are governed by the Company’s option plans and stock
option agreements between the Company and you.

 

Stock Vesting Performance Goals

 

Options Eligible for Accelerated Vesting

IND filing of an acquired or in-licensed product resulting from your direct
efforts

 

25,000

Date of First Sale of an acquired or in-licensed product resulting from your
direct efforts

 

25,000

 

e.    Participation in Employee Benefit Plans. You will be entitled to
participate in all employee benefit plans from time to time in effect on the
same basis as other executive employees of the Company, except to the extent
such plans are duplicative of benefits otherwise provided to you under this
agreement. Your participation will be subject to the terms of the applicable
plan documents and applicable Company policies.

 

f.    Vacations and other Benefits: You will be entitled to four (4) weeks of
vacation per year, in addition to holidays observed by the Company. Vacation may
be taken at such times and intervals as you shall determine, subject to the
business needs of the Company. In addition, the Company shall provide you with a
cellular telephone and related service plan.

 

g.    Confidential Information and Restricted Activities. You acknowledge that,
in consideration for your employment with the Company, you have

 

2



--------------------------------------------------------------------------------

 

agreed to and executed a joinder dated July 30, 2001 to Genome Therapeutics’
Intellectual Property Policy, including Appendix I thereof (“Invention,
Assignment, Non-Disclosure and Covenant Not To Compete”), which imposes certain
non-competition, non-solicitation and non-disclosure restrictions on you (such
joinder referred to hereinafter as the “Intellectual Property and Non-Compete
Agreement”).

 

3.    Termination of Employment; Severance. Your employment under this agreement
shall continue until one party delivers to the other party a written notice of
termination setting forth the reason, if any, for the termination. If you
terminate your employment without Good Reason (as defined below), you will give
the Company reasonable written notice.

 

a.    In the event of termination of your employment by the Company other than
for Cause (as defined below) or your termination of employment for Good Reason
(as defined below), the Company will: (i) continue to pay you your Base Salary
and provide you with the benefits set forth in paragraph 2.e. hereof for the
lesser of (x) a period of nine (9) months from the date of termination or (y)
such period of time that it takes you to find comparable employment; (ii) pay
you on the date of termination any Base Salary earned but not paid through the
date of termination; and (iii) pay you any bonus to which you are entitled in
accordance with paragraph 2.c. above, prorated to the date of termination and
payable at the time such bonuses are payable to Company executives generally.
All severance payments will be payable in accordance with the normal payroll
practices of the Company.

 

b.    In the event of termination of your employment by the Company for Cause or
termination by you other than for Good Reason, the Company will have no further
obligations to you other than paying you any Base Salary earned but not paid
through the date of termination.

 

c.    If within two years of a Change of Control (as defined in Exhibit A
hereto) of the Company, (i) you are terminated other than for Cause, or (ii) you
terminate your employment with the surviving company due to the fact that (a)
the surviving company takes any action that results in a material diminution in
your position, authority or duties as such position, authority or duties existed
immediately prior to the Change of Control or (b) the surviving company takes
any action that would require you to have your principal place of work changed
to any location outside a thirty-five (35) mile radius of the City of Boston,
then, in the case of either (i) or (ii), the Company will continue to pay your
Base Salary (as in effect at the time of your termination) and provide you with
the benefits set forth in paragraph 2.e. above for a period of twelve (12)
months from the date of termination. The Company will also pay you on the date
of termination any Base Salary earned but not paid through the date of
termination. All severance payments will be payable in accordance with the
normal payroll practices of the Company. If you are eligible for severance
payments under this paragraph upon termination, then the provisions of paragraph
3.a. above shall not apply to such termination. In addition, your remaining
unvested options and non-exercisable restricted shares will immediately fully
vest and become exercisable for a period equal to the lesser of two years from
the termination date

 

3



--------------------------------------------------------------------------------

 

or until the final exercise date of the options as determined in the applicable
stock option agreement between yourself and the Company

 

d.    For purposes of this agreement, “Cause” shall mean: (i) your material
failure to perform (other than by reason of disability), or material negligence
in the performance of, your duties and responsibilities to the Company or any of
its subsidiaries; (ii) your material breach of this agreement or any other
agreement between you and the Company or any of its subsidiaries; (iii) the
commission of a felony or other crime involving an act of moral turpitude; or
(iv) a material act of dishonesty or breach of trust on your part resulting or
intended to result, directly or indirectly, in a personal gain or enrichment at
the expense of the Company.

 

e.    For purposes of this agreement, “Good Reason” shall mean: (i) any action
by the Company that results in a material diminution in your position, authority
or duties with the Company, excluding any isolated, insubstantial or inadvertent
action not taken in bad faith and which is promptly remedied by the Company;
(ii) material failure of the Company to provide you compensation and benefits in
accordance with the terms of paragraph 2 of this agreement for more than ten
business days after notice from you specifying in reasonable detail the nature
of the failure or (iii) a Change of Control.

 

f.    This agreement shall automatically terminate in the event of your death
during employment. In the event you become disabled during employment and, as a
result, are unable, in the reasonable judgment of the Board, to continue to
perform substantially all of your duties and responsibilities under this
agreement, the Company will continue to pay you your Base Salary and to provide
you benefits in accordance with paragraph 2.e. above, to the extent permitted by
plan terms, for up to twenty-six (26) weeks of disability during any period of
three hundred and sixty-five (365) consecutive calendar days. The obligations of
the Company to make payments to you due to disability pursuant to this paragraph
3.f. shall be reduced by the amount of any payments you receive pursuant to the
Company’s disability insurance policy. If you are, in the reasonable judgment of
the Board, unable to return to work after twenty-six (26) weeks of disability,
the Company may terminate your employment, upon notice to you

 

4.    Miscellaneous. This agreement sets forth the entire agreement between you
and the Company and replaces all prior and contemporaneous communications,
agreements and understandings, written or oral, with respect to the terms and
conditions of your employment, including, without limitation, the letter
agreement between you and the Company dated July 23, 2001; provided, however,
that you and the Company acknowledge and agree that the Intellectual Property
and Non-Competition Agreement shall remain in full force and effect. This
agreement may not be modified or amended, and no breach shall be deemed to be
waived, unless agreed to in writing by you and an expressly authorized
representative of the Board. This agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument. This is a Massachusetts contract and
shall be governed and construed in accordance with the laws of the Commonwealth
of Massachusetts, without regard to the conflict of laws principles thereof. All
payments made hereunder shall be net of any tax or

 

4



--------------------------------------------------------------------------------

 

other amount required to be withheld by the Company by law. Neither you nor the
Company may make any assignment of this agreement or any interest in it, by
operation of law or otherwise, without the prior written consent of the other;
provided, however, that the Company may assign its rights and obligations under
this agreement without your consent to one of its subsidiaries or to any Person
that acquires substantially all the assets of the Company, by means of a merger
or otherwise. Your obligations to the Company under the Intellectual Property
and Non-Competition Agreement shall survive the termination of this agreement.

 

5.    Notices. Any notices provided for in this agreement shall be in writing
and shall be effective when delivered in person or deposited in the United
States mail, postage prepaid, and addressed to you at your last known address on
the books of the Company or, in the case of the Company, to it at its principal
place of business, attention of the Chief Executive Officer, or to such other
address as either party may specify by notice to the other actually received.

 

6.    Binding Effect. This agreement shall be binding upon and inure to the
benefit of your heirs and representatives and the successors and assigns of the
Company. The Company shall require any successor (whether direct or indirect, by
purchase, merger, reorganization, consolidation, acquisition of property or
stock, liquidation, or otherwise) to all or a significant portion of its assets,
by agreement in form and substance satisfactory to you, expressly to assume and
agree to perform this agreement in the same manner and to the same extent that
the Company would be required to perform this agreement if no such succession
had taken place. Regardless of whether such agreement is executed, this
agreement shall be binding upon any successor of the Company in accordance with
the operation of law and such successor shall be deemed the “Company” for
purposes of this agreement.

 

At the time you sign and return it this letter will take effect as a binding
agreement between you and the Company on the basis set forth above. The enclosed
copy is for your records.

 

Sincerely yours,

     

Accepted and Agreed:

/s/    STEVEN M. RAUSCHER        

--------------------------------------------------------------------------------

     

/s/    MARTIN WILLIAMS        

--------------------------------------------------------------------------------

Steven M. Rauscher

President andChief Executive Officer

     

Martin Williams

 

Date:    March 31, 2003                                

 

5



--------------------------------------------------------------------------------

 

Definition of Change of Control

 

A “Change of Control” shall be deemed to have occurred if and when: (i) the
Company executes an agreement of acquisition, merger, or consolidation which
contemplates that after the effective date provided for in the agreement, all or
substantially all of the business and/or assets of the Company shall be
controlled by another corporation or other entity; provided, however, for
purposes of this clause (i) that (A) if such an agreement requires as a
condition precedent approval by the Company’s shareholders of the agreement or
transaction, a Change of Control shall not be deemed to have taken place unless
and until such approval is secured and, (B) if immediately after such effective
date the voting shareholders of such other corporation or entity shall be
substantially the same as the voting shareholders of the Company immediately
prior to such effective date, the execution of such agreement shall not, by
itself, constitute a “Change of Control;” (ii) any “person” (as such term is
used in Sections 13(d) or 14(d)(2) of the Securities Exchange Act of 1934)
becomes the beneficial owner, directly or indirectly, of securities of the
Company that represent 35% or more of the votes that could then be cast in an
election for members of the Company’s Board; or (iii) during any period of 24
consecutive months, commencing after the effective date of this agreement,
individuals who at the beginning of such 24-month period were directors of the
Company shall cease to constitute at least a majority of the Company’s Board,
unless the election of each director who was not a director at the beginning of
such period has been approved in advance by directors representing at least two
thirds of (A) the directors then in office who were directors at the beginning
of the 24-month period, or (B) the directors specified in clause (A) plus
directors whose election has been so approved by directors specified in clause
(A).

 

6